EXHIBIT EXECUTION COPY ADMINISTRATION AGREEMENT This ADMINISTRATION AGREEMENT, dated as of June 30, 2008 (as from time to time amended, supplemented or otherwise modified and in effect, this “Agreement”), is by and among MERRILL AUTO TRUST SECURITIZATION 2008-1, a Delaware statutory trust (the “Issuer”), MERRILL LYNCH BANK USA, a Utah industrial bank, as administrator (in such capacity, the “Administrator”), U.S. BANK NATIONAL ASSOCIATION, a national banking association, as master servicer (the “Master Servicer”), and CITIBANK, N.A., a national banking association, not in its individual capacity but solely as Indenture Trustee (in such capacity, the “Indenture Trustee”). WHEREAS, the Issuer is issuing the Notes pursuant to the Indenture and the Certificates pursuant to the Amended and Restated Trust Agreement and has entered into certain agreements in connection therewith, including (i)the Sale and Servicing Agreement, dated as of June 30, 2008, among the Issuer, the Master Servicer and the Depositor (the “Sale and Servicing Agreement”) and (ii)the Indenture, dated as of June 30, 2008, among the Issuer, the Indenture Trustee and the Securities Administrator (the “Indenture”, and together with the Sale and Servicing Agreement, the “Related Agreements”); WHEREAS, the Issuer, Owner Trustee and the Master Servicer desire to have the Administrator perform certain duties of the Master Servicer under the Sale and Servicing Agreement and to provide such additional services consistent with the terms of this Agreement and the Related Agreements as the Issuer and the Owner Trustee may from time to time request; and WHEREAS, the Administrator has the capacity to provide the services required hereby and is willing to perform such services for the Issuer, Owner Trustee and the Master Servicer on the terms set forth herein; NOW, THEREFORE, in consideration of the mutual covenants contained herein, and other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties hereto, intending to be legally bound, agree as follows: 1. Definitions and Usage.Except as otherwise specified herein or as the context may otherwise require, capitalized terms used but not otherwise defined in this Agreement (including the recitals) are defined in Appendix A to the Sale and Servicing Agreement, which also contains rules as to usage that shall be applicable herein. 2. Duties of the Administrator.(a)The Administrator agrees to perform all of its duties as Administrator, if any, that are expressly set forth to be performed by it under the Sale and Servicing Agreement or the Indenture. (b)(A)In addition to the foregoing, the Administrator shall repurchase any Receivable pursuant to Section 3.6 of the Sale and Servicing Agreement, including payment of the related Purchase Amount, as specified therein, to the extent that a corresponding obligation to repurchase such Receivable does not exist or is not exercisable under the related Receivables Servicing Agreement or, if the corresponding obligation does exist and is exercisable, the Receivables Servicer has failed to perform in its repurchase obligation with respect thereto, and upon any such repurchase by the Administrator, the Issuer and the Master Service shall complete any assignments as may be necessary to transfer the related Receivable to the Administrator and the Administrator shall succeed to all rights of the Issuer and the Master Servicer to enforce any repurchase or other remedies with respect to such Receivable as against the Receivables Servicer. (B) The Administrator shall be responsible for the calculation of the aggregate Purchase Amount of the Receivables pursuant to Section 8.1, and the timely reporting of such information to the Master Servicer. (c) In addition to the foregoing, the Administrator shall take, in the name and on behalf of the Issuer, all appropriate action that is the duty of the Issuer or the Indenture Trustee to take, with respect to the following matters under the Indenture (references are to sections of the Indenture): (A) Upon request, pursuant to Section 3.4, assist in the obtaining and preservation of the Issuer’s qualification to do business in each jurisdiction in which such qualification is or shall be necessary to protect the validity and enforceability of the Indenture, the Notes, the Collateral and each other instrument and agreement included in the Indenture Trust Estate, except as provided in Section 3.18 of the Sale and Servicing Agreement. (B) The Administrator shall be responsible for the notification pursuant to Section 3.7 of an Event of Servicing Termination under the Sale and Servicing Agreement to the extent it has actual knowledge of such event and, if such Event of Servicing Termination arises from the failure of the Master Servicer to perform any of its duties under the Sale and Servicing Agreement with respect to the Receivables, upon the request of the Securities Administrator the taking of all reasonable steps available to the Issuer to remedy such failure. (C) The Administrator shall, pursuant to Section 3.7, be responsible for the notification to the Securities Administrator of (i) the termination of the Master Servicer and (ii) the appointment of a Successor Master Servicer. (D) Pursuant to Section 3.14, the Administrator shall have the duty to cause the
